Case 1:20-cv-01254-MN Document 12-2 Filed 10/15/20 Page 1 of 5 PageID #: 4583




                                  CERTIFICATE OF SERVICE

          I, William P. Bowden, hereby certify that on this 15th day of October 2020, I caused a

true and correct copy of the foregoing to be served (1) via CM/ECF to all parties of record and

(2) to the attached service list via email.

Dated: October 15, 2020                               /s/ William P. Bowden
                                                      William P. Bowden (DE Bar No. 2553)




{01617820;v1 }
Case 1:20-cv-01254-MN Document 12-2 Filed 10/15/20 Page 2 of 5 PageID #: 4584




                                       SERVICE LIST

Kirkland & Ellis LLP                            Kirkland & Ellis LLP
Attn: Patrick J. Nash, Gregory Pese, and        Attn: Nicole L. Greenblatt
Christopher Hayes                               601 Lexington Avenue
300 North LaSalle                               New York, NY 10022
Chicago, IL 60654                               Email: Nicole.greenblatt@kirkland.com
Email: Patrick.nash@kirkland.com
Email: Gregory.pesce@kirkland.com               Counsel to the Debtors
Email: Christopher.hayes@kirkland.com

Counsel to the Debtors


Richards, Layton & Finger PA                    Obermayer Rebmann Maxwell & Hippel LLP
Attn: Paul N. Heath, Amanda R. Steele,          Attn: Leslie B. Spoltore
Zachary I. Shapiro, and Brett M. Haywood        123 Justison Street, Suite 100
One Rodney Square                               Wilmington, DE 19801
920 N. King Street                              Email: leslie.spoltore@obermayer.com
Wilmington, DE 19801
Email: heath@rlf.com                            Counsel to AFSCME District Council 47
Email: steele@rlf.com                           Health and Welfare Fund, 1199SEIU National
Email: shapiro@rlf.com                          Benefit Fund, 1199SEIU Greater New York
Email: haywood@rlf.com                          Benefit Fund, 1199SEIU National Benefit
                                                Fund for Home Care Workers, 1199SEIU
Counsel to the Debtors                          Licensed Practical Nurses Welfare Fund and
                                                Sergeants Benevolent Association Health and
                                                Welfare Fund




{01617820;v1 }                              2
Case 1:20-cv-01254-MN Document 12-2 Filed 10/15/20 Page 3 of 5 PageID #: 4585




Obermayer Rebmann Maxwell & Hippel LLP              Potter Anderson & Corroon LLP
Attn: Edmond M. George, Michael D.                  Attn: L. Katherine Good and Aaron L. Stulman
Vagnoni, and Turner N. Falk                         1313 N. Market Street, 6th Floor
Centre Square Street, Suite 3400                    Wilmington, DE 19801-3700
Philadelphia, PA 19101                              Email: kgood@potteranderson.com
Email: Edmond.George@obermayer.com                  Email: astulman@potteranderson.com
Email: Michael.vagnoni@obermayer.com
Email: Turner.Falk@obermayer.com                    Counsel to Fresenius Kabi AG

Counsel to AFSCME District Council 47
Health and Welfare Fund, 1199SEIU National
Benefit Fund, 1199SEIU Greater New York
Benefit Fund, 1199SEIU National Benefit
Fund for Home Care Workers, 1199SEIU
Licensed Practical Nurses Welfare Fund and
Sergeants Benevolent Association Health and
Welfare Fund

Paul, Weiss, Rifkind, Wharton & Garrison            Paul, Weiss, Rifkind, Wharton & Garrison
LLP                                                 LLP
Attn: Kelley A. Cornish and Lewis R. Clayton        Attn: Claudia R. Tobler
1285 Avenue of the Americas                         2001 K. Street, NW
New York, NY 10019                                  Washington, DC 20006
Email: kcornish@paulweiss.com                       Email: ctobler@paulweiss.com
Email: lclayton@paulweiss.com
                                                    Counsel to Fresenius Kabi AG
Counsel to Fresenius Kabi AG

Jenner & Block LLP                                  Saul Ewing Arnstein & Lehr LLP
Attn: Catherine L. Steege, Landon S. Raiford,       Attn: Mark Minuti and Lucian B. Murley
and William A. Williams                             1201 N. Market Street, Suite 2300
353 N. Clark Street                                 P.O. Box 1266
Chicago, IL 60654                                   Wilmington, DE 19899
Email: csteege@jenner.com                           Email: mark.minuti@saul.com
Email: lraiford@jenner.com                          Email: luke.murley@saul.com
Email: wwilliams@jenner.com
                                                    Counsel to the Official Committee of
Counsel to the Official Committee of                Unsecured Creditors of Akorn, Inc., et al.
Unsecured Creditors of Akorn, Inc., et al.




{01617820;v1 }                                  3
Case 1:20-cv-01254-MN Document 12-2 Filed 10/15/20 Page 4 of 5 PageID #: 4586




Office of the United States Trustee             Farnan LLP
Attn: T. Patrick Tinker and Jane M. Leamy       Attn: Brian E. Farnan and Michael J. Farnan
844 King Street, Suite 2207                     919 North Market Street, 12th Floor
Wilmington, DE 19801                            Wilmington, DE 19801
Email: Thomas.P.Tinker@usdoj.gov                Email: bfarnan@farnanlaw.com
Email: Jane.M.Leamy@usdoj.gov                   Email: mfarnan@farnanlaw.com

                                                Counsel to Gabelli Funds, LLC

Entwistle & Cappucci LLP                        Entwistle & Cappucci LLP
Attn: Andrew J. Entwistle                       Attn: Joshua K. Porter and Nealon
401 Congress Avenue, Suite 1170                 299 Park Avenue, 20th Floor
Austin, TX 78701                                New York, NY 10171
Email: aentwistle@entwistle-law.com             Email: jporter@entwistle-law.com
                                                Email: anealon@entwistle-law.com
Counsel to Gabelli Funds, LLC
                                                Counsel to Gabelli Funds, LLC


Louisiana Department of Revenue                 Gellert Scali Busenkell & Brown, LLC
Attn: Florence Bonaccorso-Saenz                 Attn: Michael Busenkell
617 N. Third Street, Office 780                 1201 North Orange Street, Suite 300
Zip Code 70821-4064                             Wilmington, DE 19801
Baton Rouge, LA 70802                           Email: mbusenkell@gsbblaw.com
Email: Florence.Saenz@la.gov
                                                Counsel to Leadiant Biosciences, Inc.

Sequor Law                                      Hiller Law, LLC
Attn: Fernando J. Menendez                      Attn: Adam Hiller
1001 Brickell Bay Drive, 9th Floor              1500 North French Street
Miami, FL 33131                                 Wilmington, DE 19801
Email: fmenendez@sequorlaw.com                  Email: ahiller@adamhillerlaw.com

Counsel to Leadiant Biosciences, Inc            Counsel to IRP Claimants




{01617820;v1 }                              4
Case 1:20-cv-01254-MN Document 12-2 Filed 10/15/20 Page 5 of 5 PageID #: 4587




Cuneo Gilbert & LaDuca, LLP                        Dr. Charles P. Ehlen
Attn Jonathan W. Cuneo and Christian Hudson        2920 Winnebago Road
4725 Wisconsin Ave., NW, Suite 200                 Sartell, MN 56377
Washington, DC 20016                               Email: Chaz2920@cloudnet.com
Email: jonc@cuneolaw.com
Email: christian@cuneolaw.com

Counsel to IRP Claimants

Young Conaway Stargatt & Taylor LLP                Gibson, Dunn & Crutcher LLP
Attn: Robert S. Brady and Robert F. Poppiti,       Attn: Scott J. Greenberg, Steven A.
Jr.                                                Domanowski, and Jeremy D. Evans
1000 North King Street                             200 Park Avenue
Wilmington, DE 19801                               New York, NY 10166
Attn: rbrady@ycst.com                              Email: sgreenberg@gibsondunn.com
Attn: rpoppiti@ycst.com                            Email: sdomanowski@gibsondunn.com
                                                   Email: jevans@gibsondunn.com
Counsel to the Ad Hoc Group and DIP
Lenders                                            Counsel to the Ad Hoc Group and DIP
                                                   Lenders




{01617820;v1 }                                 5
